Order entered July 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00708-CV

                             IN RE JEROME JOHNSON, Relator

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F01-53637-JH

                                            ORDER
       Before the Court is relator’s June 17, 2019 petition for writ of mandamus. We request

that the real party in interest and respondent file their responses, if any to relator’s petition by

July 25, 2019.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE